ORDER

PER CURIAM.
Century Indemnity Company, appellant, appeals summary judgment granted in favor of West End Realty Company, respondent, in a garnishment proceeding brought by WER, seeking recovery of the proceeds of an insurance policy issued by appellant to the Manors of Broadmoor condominium association.
We have reviewed the briefs and the record on appeal. No error of law appears. An extended opinion would hake no precedential value. However, a memorandum has been furnished for the sole benefit of the parties setting for the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).